------------------------------------------




   AO 442 (Rev. 12/85) Warrant for Arrest-UNITED STATES DISTRICT COURT
                                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                               NORTHERN DIVISION



                                          ~§@[§ •W§~
   UNITED STATES OF AMERICA
                                                                                          WARRANT FOR ARREST
            V.
                                                 OCT 1 6 2019                          CRIMINAL CASE: 2:19-CR-19-D
   TOBY PAINTER

                                           U.S. Marshals Service, EDNC
   To: The United States Marshal and any AiifnonzeaiTnffed States Of teer. YOU ARE HEREBY COMMANDED to arrest

   Toby Painter and he/she shall be brought before the nearest Magistrate/Judge to answer an

   ___K_lndictment _ _Superseding Indictment _ _ _Criminal Information_Complaint

   _ _ Order of Court: _       Violation Notice_Probation Violation Petition charging him/her with:

   Counts 1-4: 18 U.S.C. § 225l(a)(e): Production of Child Pornography

   Count 5: 18 U.S.C. § 2422(b): Enticement ofa Minor


   Peter A. Moore                                                        clerk of court
   Name o Issuing                                                        Title of Issuing officer

                                                                         OCTOBER 9, 2019 - RALEIGH, NORTH CAROLINA
                                                                         Date and Location


      Recommended Bond: DETENTION
                                                                  RETURN

      This warrant was-received and executed with the arrest of the·above named defendant at



      DATE RECEIVED        I{)                    NAME AND TITLE OF ARRESTING
                                                  OFFICER
                                                                                               NAME AND TITLE OF ARRESTING

      DATE OF ARREST
                                                                           I   FBI




                                                                                                                   FILED
                                                                                                                DEC 2 0 2019
                                                                                                            .PETER A. MOORELiJR., CLERK
                                                                                                           BYUS
                                                                                                              _D__
                                                                                                                 IS__
                                                                                                                    ~ _ RT,
                                                                                                                        _ DEP  CLK
                                                                                                                            EDNC
                         Case 2:19-cr-00019-D Document 6 Filed 12/20/19 Page 1 of 1
